Citation Nr: 1215440	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  11-24 467	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired mental disorder, described as a bipolar disorder.

2.  Entitlement to service connection for an acquired mental disorder, described as a bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in July 2010 and May 2011 by the Department of Veteran Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2011 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, described as a bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An April 2008 rating decision denied service connection for a bipolar disorder, and the Veteran did not perfect an appeal of that decision, nor was any new and material evidence submitted within the applicable appeal period.

2.  Evidence received since the time of the final April 2008 rating decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bipolar disorder.

CONCLUSIONS OF LAW

1.  The April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bipolar disorder is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]." 38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).   Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a)  in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a bipolar disorder in April 2008, and notified the Veteran of the decision in May 2008.  The rating decision was appealed, however the Veteran did not perfect his appeal, nor was any new and material evidence submitted within the appeal period, and that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).   The bases of the prior final denial were the RO's finding that there was no evidence of psychiatric symptoms or a diagnosed psychiatric disorder in service, and no evidence linking a current diagnosed psychiatric disorder described as a bipolar disorder to his military service.  In fact there was no evidence to confirm the Veteran's claim that he suffered from a bipolar disorder.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the April 2008 rating decision that addresses these bases. 

Evidence submitted and obtained since the April 2008 rating decision includes VAMC treating clinicians' diagnosis of bipolar disorder.  In addition the file now contains a March 2011 VA clinician's nexus opinion which relates that the Veteran's, "mental health symptoms were greatly exacerbated during his time in military service."  Presuming credibility, this addresses the bases of the previous denial in determining that the Veteran now has a diagnosis of bipolar disorder, and the record now contains a nexus opinion relating his mental condition to service.  As such, this evidence is both "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bipolar disorder since the April 2008 rating decision.  On this basis, the claim is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a bipolar disorder is reopened, and to that extent only, the appeal is granted.



REMAND

In his January 2012 videoconference hearing the Veteran, in essence, testified that he believed that he suffered from some bipolar behavior during service.  He based this belief on his VAMC treatment noting that, "After going through treatment here at the VA I do, I do look back on it and think that yes that was definitely some bipolar behavior."  

The record contains a February 2006 VA mental disorders examination.  The examiner at that time noted a past history of polysubstance and alcohol abuse.  The Veteran claimed to be suffering from a bipolar disorder.  The examiner reviewed the service medical records noting no history of treatment for mental health issues during service, and no post service treatment for mental health issues until the Veteran was treated at the Boise VAMC in December 2000.  At that time he was diagnosed with alcohol, marihuana, and over the counter stimulants abuse.   The examiner at that time noted that, "at present, he is neither manic, hypomanic, nor depressed... he does not think that he has a bipolar diagnosis, and we will wait and see ....a tentative diagnosis then at this point is an affective disorder, NOS.  Recent panic attack, possible panic disorder, and possible alcohol and/or other substance abuse."

The Veteran told the examiner he was filing a claim for bipolar disorder.  He was currently enrolled in a year long drug treatment program but stated his only problem was bipolar disorder.  He denied any addiction to drugs claiming he used them over the years to treat his bipolar disorder.  

The examiner noted that the Veteran was casually dressed, and well groomed.  He was alert and oriented.   Speech had a regular rate and rhythm.  Mood was described as "stressed out about this appointment," affect was incongruent.  Thoughts were linear without hallucinations, delusions, paranoia, suicidal or homicidal ideations.  His insight and judgment were poor.   The diagnoses were methamphetamine dependence, alcohol dependence, cannabis dependence, and ephedrine dependence, all in early full remission, and a personality disorder.  A GAF of 70 was assigned.  The examiner opined that, "it is my opinion with a reasonable degree of medical certainty that [the Veteran} does not suffer from a bipolar disorder.  He has had no reported or documented episodes of anything resembling hypomania or mania without the concordant abuse of drugs or alcohol."  

During the appeal period, in August 2011, the Veteran was afforded a VA mental disorders examination.  The examiner noted that the Veteran had been diagnosed with a mood disorder displaying manic-like symptoms and depressive symptoms all subsequent to service.  The initial presentation was during the misuse of substance, including alcohol, methamphetamine, cannabis, and ephedrine.  The examiner noted that because the symptoms appeared in conjunction with substance abuse/dependence, the Veteran could not be diagnosed with bipolar affective disorder, but there was evidence of mood instability with times of depression and times of manic symptoms.  Thus the conclusion of a diagnosis of mood disorder, NOS.  The Veteran had also been diagnosed with methamphetamine, cannabis, alcohol and ephedrine abuse, in full sustained remission.  His current GAF was 50.

The examiner opined that most of the Veteran's current mental health issues appeared to be caused by his mood disorder because he reported sobriety from misuse of methamphetamine, cannabis, alcohol and ephedrine since December 2008.

The examiner also noted the Veteran was a poor historian.  He had a difficult time being specific about symptoms and dates.  He was inconsistently diagnosed with bipolar affective disorder since 2000.  The Veteran gives a very long history of substance abuse and dependency, particularly a history of abusing amphetamines and ephedrine (either of which could cause a person to appear as though they were manic) and a long history of alcohol dependence (which could clearly precipitate episodes of depression).   The examiner opined that there was absolutely no evidence that the Veteran had any symptoms of bipolar disorder before, or during service.  "The Veteran in my opinion does not meet diagnostic criteria for bipolar affective disorder at all.  The evidence I reviewed strongly suggests that any manic-like and depression-like episodes in this veteran (which all occurred post-military) were associated with abuse/dependence on amphetamines, ephedrine, and alcohol, all of which necessitate excluding a diagnosis of bipolar affective disorder."

The examiner further noted that there was no clear and convincing evidence that the Veteran experienced a mood disorder while in the military or prior to his military enlistment.  He denied any history of mental health disorders of any kind on his military enlistment papers.  He never sought out mental health treatment of any kind while in the military.  He also did not seek out mental health treatment of any kind until approximately 6 years after he was discharged from the military. "I do not feel he has a service connected mental illness."

The Board notes that there are impressions and diagnosis of bipolar disorder noted in the VAMC treatment records.

The Veteran provided a March 2011 letter from a VAMC treating clinician who offered a nexus opinion which relates that the Veteran's, "mental health symptoms were greatly exacerbated during his time in military service."  

While the Veteran's VAMC treating clinician has submitted a nexus opinion relating the Veteran's," mental health symptoms," to military service, it is essentially not probative because it is a bare conclusion and do not provide a rationale or make specific mention of any particular clinical or other evidence on which the opinion was based. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, there is not yet evidence of any mental health disorders documented in the service treatment records, and therefore it is not clear whether the VAMC treating clinician's opinion is based on more than the Veteran's reports.  Thus, the opinion is insufficient with which to grant the Veteran's claim.

However, such a suggested nexus, when coupled with the Veteran's report of in-service symptomatology and his objectively documented current diagnoses, trigger's VA's duty to assist by providing a medical review of the additional evidence

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.   The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have a bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes. 

The Board finds that the "clear and convincing evidence" language of the August 2011 opinion by the VA examiner to be legally incorrect, in addition the examiner did not consider the March 2011 VAMC treating clinician's nexus opinion, and that, pursuant to Jones, supra, remand of this matter to the AMC for an additional VA opinion is required.  

Accordingly, the reopened issue of entitlement to service connection for an acquired psychiatric disorder, described as a bipolar disorder, is REMANDED for the following actions:

1.  The AMC/RO should obtain and associate with the claims file all available VA mental health treatment records for the Veteran from June 2011 to the present from the Salt Lake City, Utah VA Health Care System and associate them with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available. 

2.  Return the report of the August 2011 VA mental disorders examination to Dr. Leland L. Burns at the VA Medical Center in Salt Lake City, Utah, to permit Dr. Burns to again review the claims folder in detail prior to the preparation of an addendum to his earlier report.  The addendum is required as a supplement to the earlier opinion provided.  If Dr. Burns is unavailable, then the Veteran should be scheduled for another VA examination and opinion.  The Veteran's VA claims file must be furnished to Dr. Burns or another VA medical provider for use in the study of this case.

Following a review of the claims folder or the examination, Dr. Burns or another VA provider should address the following questions;

(a) Does the Veteran have a psychiatric disability, to include bi-polar disorder.  If  bipolar disorder, and/or any other acquired psychiatric disorder is found to be present, the examiner should express an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder now present originated in service or otherwise attributable thereto or any incident thereof?

(b) Is it at least as likely as not (50 percent or greater degree of probability) that any psychosis now present was initially manifested during the one-year period immediately following the Veteran's discharge from service, and, if so, how and to what degree was any such psychosis manifested?

The examiner is advised that that the term as likely as not does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters. More likely and as likely support the claim; less likely weighs against the claim.

A complete rationale must be provided for any opinion stated, citing to claims file documents and/or current clinical findings, as appropriate. 

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




